UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-KSB x Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2007; or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:000-10541 COMTEX NEWS NETWORK, INC. (Name of Small Business Issuer in its Charter) Delaware 13-3055012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 625 North Washington Street, Suite 301, Alexandria, Virginia 22314 (Address of principal executive office) (Zip Code) (703) 820-2000 (Registrant's Telephone Number Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.£ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-Bcontained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State issuer’s revenues for its most recent fiscal year $7,069,405 As of September 17, 2007, there were 15,294,200 shares issued and outstanding of the Registrant’s Common Stock.The aggregate market value of the voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the common stock on September 17, 2007 ($0.20 ), was $2,620,723. DOCUMENTS INCORPORATED BY REFERENCE None PART I This section should be read in conjunction with the financial statements and notes thereto included elsewhere in this annual report on Form 10-KSB.Except for the historical information contained herein, the matters discussed in this 10-KSB include forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These forward-looking statements may be identified by reference to a future period or by use of forward-looking terminology such as “anticipate,” “expect,” “could,” “continue to,” “intend,” “may” or other words of a similar nature.Forward-looking statements, which we believe to be reasonable and are made in good faith, are subject to certain risks and uncertainties, including, but not limited to, those set forth under “RISK FACTORS THAT MAY AFFECT FUTURE RESULTS.”These risks could cause actual results to differ materially from those expressed in any forward-looking statement made by, or on our behalf. Item 1.Business Overview Comtex News Network, Inc. (“Comtex” or the “Company”), is a leading provider of economically useful electronic real-time news, content and
